Citation Nr: 1443825	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  04-39 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for schizophrenia. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to an increased evaluation for reactive major depression, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to July 1974, but, due to repeated periods of unauthorized absence, he has one year, eleven months, and nine days of credited service during that time.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2001 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In August 2008, the Board issued a decision denying the claims of service connection for schizophrenia and PTSD, and denying the claim for an increased rating for reactive major depression.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In May 2010, the Court issued a memorandum decision that set aside the Board's August 2008 decision as to all three claims.  These claims are now again before the Board for adjudication and appropriate action in accordance with the memorandum decision.

A review of the record reveals that several lay statements and private treatment records were added to the record following the most recent, February 2008, supplemental statement of the case.  The Board's review of the records reveals that they relate to ongoing treatment of currently claimed disabilities, but contain no confirmation of the existence of a current diagnosis of schizophrenia.  Thus, these records are essentially cumulative of facts previously of record and already considered by the RO, and contain no information that is in any way dispositive in this case.  Thus, while a formal waiver was not presented for the file addressing this evidence, the Board finds that referral to the RO of this evidence is not required and that a remand for consideration of this evidence is unnecessary.  38 C.F.R. §§ 19.37, 20.1304.

The issues of entitlement to service connection for PTSD and entitlement to an increased rating for reactive major depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran neither has a current diagnosis of schizophrenia, nor has he been diagnosed with schizophrenia at any time during the pendency of this claim.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). 

Here, the duty to notify was satisfied by way of letters sent to the Veteran in July 2004, March 2006, and January 2007.  These letters informed the Veteran of what evidence was needed to establish the benefits sought, of what evidence VA would obtain, and of what evidence the Veteran should provide.  Therefore, the Board finds that any notice errors did not affect the essential fairness of this adjudication, and that it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal.  Moreover, the March 2006 letter notified the Veteran of the law as it pertains to effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records and providing the Veteran with VA examination.  The Veteran has not suggested, and the evidence does not show, that the VA examinations related to schizophrenia were inadequate in any fashion.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal. 

II.  General Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To prevail, generally, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The term "chronic disease" refers to those diseases, such as psychosis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

Even if a veteran is not entitled to presumptive service connection, or entitled to service connection for a secondary disability, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Veteran contends that service connection is warranted for schizophrenia.  Initially, the Board notes that the Veteran is already service connected for a depressive disorder and the matter of whether service connection is warranted for PTSD is considered in the remand, below.  This analysis is limited to whether service connection is warranted for schizophrenia alone.

A February 1972 in service initial psychiatric evaluation indicated that the Veteran was referred to a psychologist for use and possession of dangerous drugs.  The Veteran at that time said that he enlisted in the Marine Corps because the police were "after" him, and he tried every other branch of service, and only the Marines would let him in. 

A May 1974 in-service medical evaluation board report shows the Veteran reported a very troubled life prior to entry into service, including a great deal of family conflict.  The Veteran also reported he was committed to a mental hospital several times prior to service, and was found "temporarily insane" twice.  Initially, the Veteran was assessed as having an inadequate personality.  Based on his reported history and a period of observation and evaluation, he was found to carry a diagnosis of schizophrenia, and received a discharge under honorable conditions because of that diagnosis. 

A September 1975 VA inpatient hospital treatment record shows the Veteran was hospitalized with depression due to marital difficulties. 

The Veteran received a psychological evaluation in July 1979.  At that time, he reported he left service without leave over a dispute regarding his pay.  It was felt that the Veteran was best described, in terms of personality structure, as having a passive/aggressive personality with mild sociopathic features.  The Veteran was seen several additional times in 1979 and 1980 for psychological evaluations related to his attempts to regain custody of his children.  At those times, he received no psychiatric diagnosis, and only diagnoses of personality disorders, to include passive aggressive personality disorder. 

A February 1980 report of neuropsychiatric evaluation indicated that the Veteran had a full affect, but expressed a mildly depressed mood.  Speech was coherent and goal directed without signs of formal thought disorder.  There was no evidence of delusional thinking and hallucinations were not described.  He was fully oriented and his memory was intact.  He was not found to have an excessive use of projection and externalization.  The examiner noted that the Veteran's presentation did not suggest the primitively organized and impulsive character as noted in his military narrative report.  The Veteran did not question the psychotic potential which could be aggravated under sufficient stress, however, he indicated that no psychotic disorganization was presented at that time.  On the basis of current clinical findings, the examiner diagnosed reactive depression.  The examiner indicated the Veteran's tendency toward decompensation under stress seen in the military service stemmed from the same constitutional and predisposing factors that were contributing to some of his current difficulties. 

A May 1980 rating decision granted the Veteran service connection for a nervous condition, at a 10 percent evaluation.  The decision was based on service medical records which showed a diagnosis of schizophrenia in service, and on then current records which showed the Veteran had a diagnosis of reactive depression. 

A March 1984 evaluation by a psychiatrist noted the Veteran had a diagnosis of antisocial personality disorder. 

An April 1988 report of psychiatric evaluation indicated the Veteran had an onset of antisocial behavior in his early teens, with numerous assaultive, disruptive, and delinquent acts.  His antisocial behaviors had increased in frequency, severity, and assaultiveness up to the offense that occurred in 1983 for which the Veteran received a sentence of life in prison.  His problems have been compounded by the use of heavy use of alcohol and the use of various illicit drugs. 

On mental status evaluation, the Veteran was appropriately groomed and oriented. He showed no sign of any mental or emotional disturbance.  There was no evidence of a thought disorder or any significant depression.  A review of past psychiatric and psychological evaluations revealed he used extensive denial, fabricated what he alleged to be factual and truthful information, and has frequently projected blame on others in his environment.  He has been dangerous, assaultive, and repulsive, and has not assumed responsibility as a mature adult or law abiding citizen.  He reluctantly admitted that his only current problem is being impulsive, and felt confident he could deal with the problem satisfactorily. 

The examiner identified the appropriate diagnoses as character disorder, antisocial type, severe, with a propensity to carry out future criminal acts, dependence on multiple substances, and episodic alcohol abuse.  The examiner indicated these diagnoses were arrived at after reviewing extensive past information, psychiatric interview, and psychiatric testing.  His MMPI profile was found to be invalid because of his extensive denial and he has "faked good" for secondary gains. 

During December 1995 mental health treatment, the Veteran reported he developed PTSD after being in combat in service, and after his second wife was shot (the Board notes the Veteran is incarcerated for the murder of his second wife).  The Veteran at that time indicated he was referred by another health professional to this mental health program.  Consultation with that health care provider revealed the Veteran has never in fact been referred for further treatment, and found the Veteran to have only an antisocial personality disorder.  Upon examination, the Veteran was found to be alert and oriented, with no hallucinations or delusions, and no suicidal or homicidal ideation.  The Veteran was found to have no psychiatric disorder, and was given a diagnosis of an antisocial personality. 

While incarcerated, the Veteran's diagnoses have included PTSD based on his reported history, but not schizophrenia. 

A December 1995 letter from a supervisor of the "CTS" program in response to the Veteran's request for mental health treatment at a state hospital shows the writer's belief, based on the reports of the Veteran's medical appointments and discussion with his health care providers, that the Veteran is not mentally ill, his diagnosis of PTSD is self-reported and not based upon objective clinical findings or historical file information, and that the Veteran was pretending to be mentally ill in order to be transferred to a state hospital.  The supervisor also indicated that one of the Veteran's health care providers told him the Veteran's history contained repeated examples in which he attempted to avoid the legal consequences of his behavior by feigning mental illness.  It was also noted that the Veteran's claim that the Oregon Parole Board ordered him into treatment at a state hospital was not true.  It was suggested that the current series of complaints from the Veteran were another attempt by the Veteran to force someone else to be responsible for his behavior.  The Veteran was found to have an antisocial personality with narcissistic traits, and found not in need of mental health treatment, and noted to have recently refused to discuss treatment. 

A February 1998 report of psychological evaluation noted the Veteran's behavior as indicative of situational anxiety, and noted his statements reflect no substantial mental illness or disturbance.  Testing revealed the Veteran has substantial difficulty dealing in a constructive fashion with negative feelings, especially anger.  Indications of a predisposition toward substance abuse were also found.  The examiner noted the history provided by the Veteran suggested strongly that school adjustment problems, caused by a head injury at an early age, left him a socially inadequate, insecure, and emotionally fragile individual with a considerable degree of underlying anger.  These and related problems led to his substantial adjustment difficulties, which by the Veteran's report, resulted in a medical discharge with a 100 percent disability rating.  Some of his statements were noted to represent a tendency towards rejection of responsibility onto his victims.  The Veteran was diagnosed with a psychotic disorder, NOS, by history, in remission; depression, by history, in remission; alcohol dependence/abuse, by history, in remission; and personality disorder, with antisocial, inadequate, and paranoid features. 

An August 1998 mental health evaluation noted the Veteran's reported history, but after examination, did not find the Veteran to be diagnosed with any psychiatric disorder. 

In an October 1998 mental health evaluation, the Veteran reported mood problems related to his upcoming parole hearing.  He also erroneously reported significant combat experience working with naval intelligence, and that he was 100 percent service connected for PTSD.  At that time, the Veteran, based upon his erroneously reported history, was found to have symptoms and presentation consistent with combat related PTSD. There was no evidence of schizophrenia or other psychotic disorder.  The Veteran has been treated in prison since this time with a diagnosis of PTSD, as well as major depressive disorder, but without notation of schizophrenia. 

The Veteran underwent VA examination in August 2001 at which time his reported history was noted, as well as its contradictions with a prior medical report.  He also reported at that time that prior to entry to service, he had been driving a tow truck, but was tired of that, and the only branch of service that would take him was the Marines.  Upon examination, the Veteran was found to be alert and oriented.  He became tearful and choked up when discussing his children or deceased wife.  He was not delusional and did not have hallucinations.  His affect was flat, he had impaired judgment, and he was in partial denial.  The Veteran was diagnosed with major depression and an antisocial personality disorder. 

A May 2002 letter from a psychologist indicated treatment of the Veteran since September 1998 for PTSD, panic attacks, and bipolar disorder.  This psychologist indicated the Veteran described a history of significant symptomatology to him. 

The Veteran again received a VA examination in January 2008.  At that time, his extensive medical history and claims file were reviewed and summarized in detail. Particularly noted were numerous contradictory statements by the Veteran, such as his report at one point of admiring his stepfather, and at another point reporting that he had minimal parental supervision and was physically and verbally abused by his stepfather.  Additionally noted were the Veteran's statements to prison officials indicating that he had served in combat and was 100 percent service connected for PTSD, when these statements were not true.  It was also noted that the Veteran denied the use of alcohol and drugs, which was also contrary to the evidence in the Veteran's claims file.  The Veteran's reported military history of repeated abuses was noted, as well as his repeated AWOLs, and his eventual discharge for schizophrenia.  It was noted that the Veteran was not able to describe any long lasting relationships that were not characterized by intense conflict.  The Veteran was also noted to have numerous instances of conflict with prison officials. 

Following examination, the examiner provided the Veteran with an Axis I diagnosis of malingering, as well as an adjustment disorder due to incarceration.  Additionally the Veteran was given an Axis II diagnosis of anti-social personality disorder, which was stated to be his principal diagnosis.  The examiner further indicated that he found no evidence that the Veteran had schizophrenia.  He noted that this case was marked by malingering, which is the intentional production of false or grossly exaggerated physical or psychological symptoms, motivated by external incentives such as avoiding military duty, obtaining financial compensation, or evading criminal prosecution.  The examiner indicated that this diagnosis of malingering was confirmed not only by his fabricating a story about having served in Vietnam, but also by reports from multiple prison mental health officials who indicated that the Veteran feigned metal illness for external gain.  His own mother also indicated that he had fabricated stories about having been committed to a state hospital as a child.  He also claimed to have only consumed alcohol twice, and to have never used street drugs, although the record showed otherwise. 

The examiner stated that the case was also marked by anti-social personality disorder, including the diagnostic criteria of deceitfulness, as indicated by repeated lying, use of aliases, and conning others.  One remarkable finding in the voluminous claims file review was that the Veteran had submitted documents referring to himself as claimant that would, at first glance, appear to be official paperwork intended to guide the examiner.  Instead, these documents were written by the Veteran himself instructing the examiner to disregard all previous mention of anti-social personality disorder. 

He further stated that the original diagnosis of schizophrenia came as a result of bizarre behavior noted while the Veteran was first in the Brig awaiting court martial, and then in the Neuropsychiatric Ward.  The result of the diagnosis of schizophrenia was a discharge from the military and avoidance of prosecution of AWOL. After discharge, there is no evidence of the symptoms of schizophrenia including delusions, hallucinations, disorganized speech, catatonia, or negative symptoms.  In fact, the diagnosis of schizophrenia was changed in 1980 to depression when the Veteran was re-examined and found to have no evidence of hallucinations or delusions.  There was mention in the claims file of bizarre behavior when he was found to have taken 50 "hits" of LSD, but this instance of bizarre behavior does not in any way suggest a diagnosis of schizophrenia.  In fact, DSM-IV states schizophrenia is not diagnosed if the psychotic disturbance is the direct effect of a substance. 

More recently, the Veteran submitted additional clinical records of mental health treatment via the Department of Corrections in January and February 2011.  These records continue to show PTSD by history and are devoid of evidence of any current diagnosis, or symptoms, of schizophrenia.

Taking into account all relevant evidence, the Board finds that service connection is not warranted for schizophrenia, because at no time during the pendency of this claim has the Veteran had a current diagnosis of schizophrenia.  

The Board recognizes that the Veteran was diagnosed with schizophrenia once, in service, just prior to his discharge.  However, for the 40 years since that time, the Veteran has never again been diagnosed with schizophrenia.  The overwhelming evidence of record since that time, as summarized above, has shown that the Veteran has received primarily diagnoses of substance abuse and a personality disorder, as well as diagnoses of malingering.  The Veteran was evaluated psychiatrically numerous times following his active service, to include several times, as noted above, by VA, and has never been found to have a diagnosis of schizophrenia.  In fact, during the course of his claim, VA examiners have specifically found that the Veteran does not have schizophrenia.  The Board finds the opinion of a VA examiner, in January 2008, to be particularly probative because it was clearly based on a very thorough examination of the Veteran and a very thorough review of the Veteran's claims file.  The examiner found the Veteran not to have schizophrenia or any other psychiatric disorder, other than reactive depression linked to confinement in the prison system, and a personality disorder, and noted the Veteran's long documented history of malingering. 

Thus, the Board finds that the overwhelming evidence of record shows that the Veteran does not currently have a diagnosis of schizophrenia and has not had a diagnosis of schizophrenia at any time during the pendency of this longstanding claim.  In fact, the only notation of schizophrenia in the record was 40 years ago, and this diagnosis was seemingly altered over time to achieve a more accurate finding as to the Veteran's mental state.  

With respect to whether the Veteran's own statements can establish a current disability here, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a fact issue.  In this case, the criteria under Jandreau have not been met.  A current disability has not been established either through the clinical record or the Veteran's own statements.  While clinical notes report schizophrenia one time during service 40 years ago, the medical evidence since then, including throughout the pendency of this claim, have ruled out the diagnosis of schizophrenia.  As such a determination is of a complicated medical nature, the Veteran is not competent to render the appropriate diagnosis.   

Because the Veteran has not shown a current disability for which service connection can be granted, the claim for service connection for schizophrenia must be denied.  The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  


ORDER

Service connection for schizophrenia is denied.


REMAND

The Board finds that additional evidentiary development is required prior to adjudication of the claims of whether service connection is warranted for PTSD, and whether a rating in excess of 10 percent is warranted for reactive major depression.

PTSD

The Veteran's claim for service connection for PTSD was denied by the Board in August 2008, after which the Veteran appealed the decision to the Court.  The Board's denial was on the basis that a diagnosis of PTSD in accordance with the DSM-IV does not exist.  Such a finding is partially based upon confirmation of the Veteran's reported in-service stressors.  In particular, the Veteran has claimed abuse by a Gunnery Sergeant during his active service.  He reported that this particular Gunnery Sergeant abused him and many fellow service members and was punished for his actions.  The Veteran suggested many times during the course of his claim that VA should obtain the "Service Record Book (SRB)" of the Gunnery Sergeant, as it would likely contain relevant information that would assist in corroborating his claimed stressors.  

In its May 2010 memorandum decision, the Court found that VA was in error in not attempting to obtain the records of the Gunnery Sergeant, to include records of the investigation into his abuse of the Veteran and others.  Because action in accordance with the Court's memorandum decision potentially raises issues related to the Gunnery Sergeant's right to privacy, the Board obtained an opinion from VA's Office of General Counsel (OGC) as to the procedures to follow in this evidentiary development.  In summary, OGC found that VA is indeed obligated to attempt to obtain such records if the records are adequately identified, would be relevant to the Veteran's claim, and would aid in substantiating the claim.  As to privacy, OGC found that VA records pertaining to another individual generally may be disclosed to a claimant such as the Veteran only (1) pursuant to the written consent of the individual to whom the records pertain; (2) pursuant to a court order; or (3) where there is both an applicable routine use under the Privacy Act and a finding that the records would serve a useful purpose.  See VAOPGCPREC 5-2014.

In this case, the Court's memorandum decision has required the Board to attempt to obtain the records of the Gunnery Sergeant identified by the Veteran, as well as specifically found that these records were adequately identified, would be relevant to the Veteran's claim, and would aid in substantiating the claim.  The Board, however, notes in order to conduct this evidentiary research, consent from the Gunnery Sergeant is required; thus, the Veteran must provide VA with appropriate identifying information, to include a current address, so that such consent can be obtained.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Thus, the Board must remand this matter for action in accordance with the Court's memorandum decision, which is in compliance with the procedures found in VAOPGCPREC 5-2014.  

Reactive Major Depression

The Board initially denied the Veteran's claim in August 2008, at which time the results of a January 2008 VA examination, within one year of the Board's decision, were available.  The Veteran's appeal of this issue was significantly delayed due to the development of the PTSD claim following the Veteran's appeal to the Court, as discussed above.  The claim for an increased rating is now again before the Board, however, the most recent VA examination as to this disability is the January 2008 examination, more than six years ago.  With such a long passage of time, the Board questions whether the 2008 report represents the current severity of the Veteran's disability.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).   Thus, this claim must be remanded as a new VA examination is warranted to assess the current severity of the Veteran's service-connected reactive major depression.  

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran the appropriate VA examination to assess the severity of his reactive major depression.  The claims folder, including a copy of this Remand and the electronic record, must be made available to and reviewed by the examiner.  All indicated studies should be performed.  The rationale for all opinions expressed by the VA examiner should be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, the reason should be stated in the report. 

2.  Obtain from the Veteran a statement identifying the full name and current contact information for the Gunnery Sergeant whom he claims abused him during active service.

3.  If the Veteran responds with the information necessary to contact the Gunnery Sergeant, the RO must attempt to obtain consent from that Gunnery Sergeant for VA to obtain his official service personnel records, to include documentation related to any investigations into conduct of that Gunnery Sergeant during active service, in relation to the development of another Veteran's claim.  The RO should not personally identify this Veteran in its letter to the Gunnery Sergeant.

4.  If the Gunnery Sargent responds with consent, the RO must obtain the relevant records identified as the "Service Record Book (SRB)," which is presumably found within the service personnel records, to include any documentation related to any investigations into conduct of that Gunnery Sergeant during active service.  The records obtained should be appropriately redacted and then associated with the Veteran's claims file, after which the claim for service connection for PTSD should be readjudicated on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

5.  If the Gunnery Sergeant does not reply, or replies and does not consent to VA obtaining his or her records in relation to the Veteran's claim, then the RO should readjudicate the claim for service connection for PTSD based upon the evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

6.  When the development requested has been completed with regard to the claim for an increased rating for reactive major depression, the claim should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


